United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-1960
                                     ___________

United States of America,             *
                                      *
            Plaintiff - Appellee      *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * District of South Dakota
D.A.L.D., Juvenile,                   *
                                      *
            Defendant - Appellant     *
                                 ___________

                               Submitted: October 18, 2006
                                  Filed: November 9, 2006
                                   ___________

Before MELLOY, BENTON, and SHEPHERD, Circuit Judges.
                           ___________

SHEPHERD, Circuit Judge.

       The district court1 found D.A.L.D., a juvenile, delinquent for committing assault
resulting in serious bodily injury, see 18 U.S.C. §§ 113(a)(6), 1153, 5032, and assault
with a dangerous weapon, see 18 U.S.C. §§ 113(a)(3), 1153, 5032. The district court
sentenced appellant to twenty-four months’ imprisonment to be followed by a term
of juvenile supervision until appellant’s twenty-first birthday.2 On appeal, D.A.L.D.


      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.
      2
          Appellant was sixteen years old at the time of the offense and at sentencing.
challenges the district court’s sentence as unreasonable. Finding that the sentence is
reasonable, we affirm the judgment of the district court.

                                           I.
      In the early morning of July 20, 2005, appellant and the victim, L.J.E., were
among a group of juveniles gathered in an open space among the houses of the
Manderson Housing Area in Manderson, South Dakota. L.J.E. and several of the
individuals in the group were identified at trial as members of the Eastside gang.
Despite his denials, appellant was identified at trial as a member of the rival Cold Crip
gang, and the government introduced into evidence two items taken from his
possession, a baseball cap with the words “Cold Crip” written inside it and a blue
bandana, worn by Crip members, to further establish his gang membership.

       After a brief verbal altercation, L.J.E. challenged appellant to a “one-on-one”
fight. L.J.E. struck appellant in the face and began to walk away. After L.J.E. had
walked about three feet, appellant stabbed him in the back with a knife. Appellant
then fled to his grandmother’s house, where he stashed the knife in a vent. The knife
was later recovered by a special agent from the Bureau of Indian Affairs and
introduced into evidence at trial.

      Appellant was charged by information, alleging juvenile delinquency in
connection with the assault. At the conclusion of a one-day trial, the district court
adjudicated appellant delinquent.

      Both appellant and the government agreed that appellant’s offense level was
twenty-three and that the resulting advisory guideline range for his offense, had he
been an adult, was forty-six to fifty-seven months. However, as a juvenile, appellant’s
term of detention could extend only until his twenty-first birthday. The district court
accepted the guideline conclusions and imposed a dispositional sentence below the
low end of the adult range. The district court sentenced appellant to twenty-four

                                           -2-
months’ imprisonment on each count, to run concurrently, followed by juvenile
delinquent supervision until his twenty-first birthday. This appeal followed.

                                            II.
       Appellant asserts a two-pronged challenge to the reasonableness of his
sentence, arguing that the district court erred by (1) not specifically applying the facts
of his case to the section 3553(a) sentencing factors, see 18 U.S.C. § 3553(a), thereby
failing to create an adequate record to allow this Court to conduct a reasonableness
review, and (2) placing undue weight on its concern over the proliferation of gang
violence in Indian country.

       When the district court has correctly determined the Sentencing Guidelines
range, as in this case, we review the resulting sentence for reasonableness. See United
States v. Gatewood, 438 F.3d 894, 896 (8th Cir. 2006). “This standard is akin to our
traditional review for abuse of discretion.” Id.

                                          A.
       Appellant contends that by not specifically applying the facts of his case to the
section 3553(a) sentencing factors, the district court did not create an adequate record
to allow us to conduct a meaningful reasonableness review. Appellant relies on
United States v. Rivera, 439 F.3d 446 (8th Cir. 2006), where we reversed and
remanded because the district court, in sentencing the defendant to a term below the
Sentencing Guidelines range, stated only, “Well, I think the mandatory minimum is
sufficient penalty under the circumstances that have been placed here in the record.”
Id. at 447. In Rivera, we stated, “[I]n this post-Booker era of sentencing we feel
something more is required of district courts.” Id. at 448.

        A district court must, at the time of sentencing, state in open court the reasons
for its imposition of the particular sentence. 18 U.S.C. § 3553(c). “At a minimum the
court should indicate which arguments are being adopted, state why they are relevant,

                                           -3-
and offer some explanation as to how the adopted factors affect the sentence.” Rivera,
439 F.3d at 448. However, a district court is not required “to categorically rehearse”
each of the section 3553(a) factors on the record as long as it is clear that they were
considered, United States v. Dieken, 432 F.3d 906, 909 (8th Cir. 2006), nor is it
required to make a “robotic incantation” about each statutory factor considered.
United States v. Lamoreaux, 422 F.3d 750, 756 (8th Cir. 2005) (citing United States
v. Crosby, 397 F.3d 103, 113 (2d Cir. 2005)).

      Appellant’s reliance on Rivera is misplaced. In the instant case, during the
sentencing hearing, the district court considered several of the sentencing factors in
section 3553(a). The court stated,

      In pronouncing this sentence, the Court has considered the nature and
      circumstances of the offense and the need for the sentence to reflect the
      seriousness of the offense, to promote respect for the law, and to provide
      just punishment, and to [afford] adequate deterrence to criminal conduct.

See 18 U.S.C. §§ 3553(a)(1), (a)(2)(A), (a)(2)(B). Here, the district court cited only
the section 3553(a) factors it deemed relevant, avoiding a “robotic incantation.” See
Lamoreaux, 422 F.3d at 756; see also United States v. Lewis, 436 F.3d 939, 946 (8th
Cir. 2006). The court also made specific mention of the gang problem on Indian
lands, stating that its sentence was “imposed to reflect the Court’s concern about the
continued proliferation of gang violence in Indian country.” Accordingly, we find that
the district court created an adequate record to allow us to conduct a reasonableness
review.

                                          B.
       Appellant further contends that the district court abused its discretion by
“giving exclusive focus and undue weight” to a general concern regarding the
proliferation of gang violence in Indian country, to the exclusion of factors that were
specific to appellant. Appellant contends that the district court gave insufficient

                                          -4-
weight to his efforts, since his arrest, to better himself, and to the victim’s role as the
initial aggressor in the altercation.

        A discretionary sentencing ruling may be unreasonable if a sentencing court
fails to consider a relevant factor that should have received significant weight, gives
significant weight to an improper or irrelevant factor, or considers only the
appropriate factors but nevertheless commits a clear error of judgment by arriving at
a sentence that lies outside the limited range of choice dictated by the facts of the case.
United States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005). “In the context of
reviewing a sentence for reasonableness, a proper or relevant factor is one listed under
section 3553(a).” United States v. Long Soldier, 431 F.3d 1120, 1123 (8th Cir. 2005).

       Appellant mischaracterizes as general the district court’s concern regarding
gang violence. Instead, the district court referred to appellant’s “association with gang
members,” which it then considered in the broader context of gang violence in Indian
country. Thus, appellant’s gang affiliation was properly considered by the district
court as part of his “history and characteristics.” See 18 U.S.C. § 3553(a)(1); see also
United States v. Melgar-Galvez, 161 F.3d 1122, 1124 (7th Cir. 2006); United States
v. Pride, No. 95-1530, 1995 U.S. App. LEXIS 32313, at *4 (8th Cir. Nov. 20, 1995)
(per curiam). Therefore, the district court did not abuse its discretion in considering
appellant’s gang affiliation as a component of the section 3553(a) review.

      Further, the sentencing record demonstrates that the district court heard
appellant’s plea for leniency based on factors such as his successful completion of
drug and alcohol counseling, participation in cultural activities, and improvement in
school. Accordingly, the district court considered these factors and did not give
exclusive focus to its concerns regarding the proliferation of gang violence in Indian
country. We further note that the court showed leniency to appellant by imposing a
dispositional sentence below the low end of the adult range. In this case, the court
considered the full range of the section 3553(a) sentencing factors as applied to

                                            -5-
appellant and did not abuse its discretion. See Long Soldier, 431 F.3d at 1123 (stating
that the relevant inquiry is whether the district court considered the section 3553(a)
factors and whether they support the reasonableness of the district court’s sentencing
decision).

                                       III.
      We affirm the judgment of the district court.
                      ______________________________




                                          -6-